Appeal by the defendant from a *684judgment of the Supreme Court, Queens County (Chetta, J.), rendered July 20, 1987, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law and as a matter of discretion in the interest of justice, and a new trial is granted.
The defendant brought a motion for summary reversal of his conviction after learning that the court stenographer was unable to locate her untranscribed notes which covered the entire trial. By order dated February 8, 1989, this court remitted the matter to the Supreme Court, Queens County, for a reconstruction hearing. The matter now returns to this court after the reconstruction hearing. We find that the defendant has met his burden of establishing that issues exist which cannot be properly evaluated based upon the record as reconstructed. Therefore, a new trial is ordered (cf., People v Glass, 43 NY2d 283; People v Johnson, 145 AD2d 572; People v Suren, 131 AD2d 896). Bracken, J. P., Harwood, O’Brien and Ritter, JJ., concur.